department of the treasury internal_revenue_service washington d c aug te rats government entities division uics legend taxpayer a individual b taxpayer c taxpayer d taxpayer e taxpayer f individual g plan x trust w subtrust x subtrust y subtrust z subtrust a date date page date date date date date date date date state f sum dear this is in response to the correspondence submitted by your authorized representative as supplemented by correspondence dated and letters in which you request a series of letter rulings under sec_401 and sec_402 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date without having attained age at his death taxpayer a was a participant in plan x a profit- sharing plan which your authorized representative asserts was qualified within the meaning of code sec_401 the provisions of plan x indicate in relevant part that distributions to the beneficiary of a plan participant may be made by the purchase of an annuity as long as payments under any purchased annuity are not made over a period extending beyond any period permissible under code sec_401 on date individual b the executor of the estate of taxpayer a amended plan x by adopting a model amendment thereto pursuant to which code sec_401 required distributions from plan x would be made in accordance with the page revised proposed income_tax regulations adopted under code sec_401 which were published in the internal_revenue_bulletin pincite_11_irb_865 date on date taxpayer a named trust w as the beneficiary of his interest in plan x on or about date a copy of trust w was served on individual g the administrator of plan x date is within nine months of date taxpayer a’s date of death your authorized representative has asserted on your behalf that trust w is valid under the laws of state f which was the state of taxpayer a’s domicile at his death taxpayer a was survived by his wife taxpayer c whose date of birth was date taxpayer c died on date without having attained age date occurred after date taxpayer a’s date of death and also occurred prior to date taxpayer a was also survived by his son taxpayer d whose date of birth was date article of trust w provides in relevant part that trust w became irrevocable upon the death of taxpayer a article 6b of trust w provides that in the event taxpayer a is the first of the grantors to die as was the case a portion of his interest in plan x in the amount of sum was to be allocated to subtrust x created under article 6b the amount allocated to subtrust x was then allocated to subtrust y pursuant to article of trust w article of trust w provides in part that subtrust y assets shall be held in trust for the benefit of taxpayer d and the descendents of taxpayer d then living taxpayer d has two children taxpayer e whose date of birth was date and taxpayer f whose date of birth was date the balance of taxpayer a’s interest in plan x was payable to subtrust z created under the article 6b of trust w for the benefit of taxpayer c upon the death of taxpayer c her interest in subtrust z was allocated in part to subtrust y described above and in part to subtrust a created under article of trust w for the benefit of taxpayer d pursuant to article 4b of trust w when taxpayer d attains age the trustee of trust w is to pay taxpayer d as much of the principal of said subtrust as he shall request in writing sec_21 of the state f statutes in relevant part exempts up to dollar_figure held in a_trust forming part of a stock bonus pension or profit-sharing_plan which is a qualified_plan pursuant to sec_401 from claims of creditors thus your authorized representative asserts no portion of taxpayer a’s interest in plan x has been used to pay either taxpayer a’s creditors or expenses associated with taxpayer a’s estate sage the trustee of plan x intends to purchase one individual nontransferable variable_annuity contract that your authorized representative asserts will satisfy the requirements of sec_401 of the internal_revenue_code with all or a portion of the liquid_assets held in taxpayer a’s account under plan x your authorized representative has asserted on your behalf that the term nontransferable variable_annuity contract means a contract issued by an insurance_company that promises to make distributions based upon the investment performance of the underlying segregated_asset accounts in which the annuity funds are invested the segregated_asset accounts are generally mutual funds that are controlled by the insurance_company issuing the annuity_contract and that are valued at their net asset value on a daily basis the calculation of a code sec_401 minimum_required_distribution with respect to a calendar_year from such a contract is determined with reference to the net asset value of the various segregated_asset accounts in which the annuity funds are invested as of december of the previous calendar_year annuity_contract has unlimited discretion to transfer annuity funds between and among the various segregated_asset accounts an owner of a variable the annuity_contract will be issued with plan x listed as the owner thereof asa result the annuity_contract will be originally owned by the trustee of plan x said annuity_contract will then be distributed by the plan x trustee to trust w said annuity_contract will provide for installment distributions over a period certain that will not exceed the life expectancy of taxpayer c beginning not later than the end of calendar_year the annuity_contract will provide that if the annuitant were to die prior to receiving all of the distributions due under the contract installment distributions may continue to be made to the individual or entity properly named to receive subsequent annuity distributions however said individual or entity will receive annuity distributions over a period certain not extending beyond the remaining unexpired unrecalculated life expectancy of taxpayer c the variable_annuity contract referenced above will contain an endorsement that will provide that once the annuity_contract has been distributed from plan x to the beneficiary no portion of the owner’s interest in the contract may be transferred or assigned furthermore the annuity_contract will provide that it may not be sold discounted or pledged as collateral for a loan or be security for the performance of an obligation taxpayer a’s account under plan x contains certain non-liquid assets including but not limited to certain mortgage notes your authorized representative has asserted page on your behalf that the non-liquid assets will not be used to purchase the annuity_contract referenced above the distribution of said non-liquid assets to the beneficiary or beneficiaries of taxpayer a’s interest in plan x began during calendar_year it is anticipated that said distribution will be completed no later than date your authorized representative has asserted on your behalf that sufficient liquid and non-liquid assets were distributed from the trust of plan x during calendar_year to satisfy the requirements of code sec_401 in this regard the calendar_year required_distribution was computed based on the life expectancy of taxpayer c based on the above facts and representations you through your authorized representative request the following letter rulings that the purchase by the trustee of the trust associated with plan x of one individual nontransferable variable_annuity contract issued with the trustee as owner and with distributions therefrom being based on the life expectancy of taxpayer c as the oldest beneficiary of trust w pursuant to sections and of trust w with all or a portion of the liquid_assets held in taxpayer a’s account under plan x will not result in a taxable_distribution to either trust w and or taxpayer d that the distribution of the individual nontransferable variable_annuity contract referenced in the first letter_ruling request from the qualified_trust associated with plan x to trust w and or the subtrusts established pursuant to sections and of trust w shall not result in a taxable_distribution to trust w that taxpayer c the oldest beneficiary of trust w is the designated_beneficiary of taxpayer a’s interest under plan x that the fact that taxpayer a’s interest under plan x was payable to trust w does not alter the service’s responses to the first three ruling requests above that with respect to calendar years beginning with calendar_year code sec_401 required distributions from taxpayer a’s interest under plan x may be made by means of distributions from the individual nontransferable variable_annuity referenced above to trust w or the subtrusts created under sections and of trust w as the case may be over the non- recalculated life expectancy of taxpayer c commencing no later than date and page that code sec_401 required distributions for calendar_year sec_2001 and sec_2002 from taxpayer a’s account under plan x either may have been or may be satisfied in whole or in part from the distribution from said account of the non-liquid assets described above to the beneficiary of taxpayer a’s plan x interest with respect to your ruling requests sec_401 of the internal_revenue_code provides certain requirements applicable to qualified_retirement_plans code sec_402 provides the rules governing the taxation of distributions received from the tax-qualified trust associated with a plan qualified within the meaning of code sec_401 code sec_402 provides in general that amounts distributed from the trust associated with a code sec_401 qualified_plan which trust is exempt from tax pursuant to code sec_501 shall be taxed to the distributee in the taxable_year of the distributee in which distributed in accordance with the rules of code sec_72 sec_1_402_a_-1 of the income_tax regulations provides in relevant part that if the trust associated with a code sec_401 a qualified_plan distributes a transferable annuity_contract to an employee the entire cash_surrender_value of the annuity_contract is includible in the gross_income of the employee unless the contract is made non- transferable within days of distribution code sec_401 provides in relevant part that for purposes of code sec_402 the term annuity does not include any contract or certificate issued after date which is transferable if any person other than the trustee of a_trust described in code sec_401 which is exempt from tax under code sec_501 is the owner of such contract or certificate code sec_401 in general sets down the rules governing minimum required distributions from retirement plans qualified within the meaning of code sec_401 code sec_401 provides in short that distributions to a qualified_plan participant must begin no later than april of the calendar_year following the later of- i the calendar_year in which the employee attains age or ii the calendar_year in which the employee retires subclause ii of clause i does not apply to a 5-percent_owner as that term is defined in code sec_416 code sec_401 provides that with respect to an employee plan participant who dies prior to his required_beginning_date as that term is defined in code sec_401 distributions of that employee’s entire_interest under a plan must be made within years of the employee’s death page code sec_401 provides an exception to the 5-year rule above with respect to distributions made to or for the benefit of a designated_beneficiary as long as said distributions begin not later than year after the death of the employee and as long as said distributions are made over the life of the beneficiary or over a period not extending beyond the life expectancy of such beneficiary revised proposed income_tax regulations were published in the internal_revenue_bulletin pincite lr b date revised proposed_regulations the preamble to the revised proposed_regulations provides in relevant part that the revised proposed_regulations were proposed to be effective for distributions for calendar years beginning on or after date for distributions for the calendar_year plan sponsors may follow the revised proposed_regulations final and temporary income_tax regulations under sec_401 and sec_408 were published in the federal_register pincite federal_register date final regulations also see lr b date the preamble to the final regulations provides in relevant part that the regulations apply for purposes of determining required minimum distributions for calendar years beginning on or after date with respect to calendar_year a taxpayer may rely on the final regulations the proposed_regulations or the proposed_regulations although the revised proposed_regulations were published prior to the final regulations in this letter_ruling citations to sections of the final regulations will come before similar citations to sections of the revised proposed_regulations sec_1_401_a_9_-3 of the final regulations question and answer-3 provides in relevant part that in order to satisfy the exception in code sec_401 to the 5-year rule_of code sec_401 with respect to a non-spouse beneficiary distributions must begin no later than the end of the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-3 of the revised proposed_regulations q a-3 contains language similar to that found above sec_1_401_a_9_-4 of the final regulations q a-4 a provides that an individual must be a beneficiary as of the date of death of a plan participant in order to be treated as a designated_beneficiary furthermore in general a plan participant’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the employee’s death page sec_1_401_a_9_-4 of the final regulations q a-4 c provides in general that for purposes of this a-4 an individual who is a beneficiary as of a plan participant’s death but who dies prior to september of the calendar_year following the calendar_year of the plan participant’s death is still to be treated as the designated_beneficiary for purposes of computing minimum required distributions after the employee’s plan participant’s death sec_1_401_a_9_-4 of the revised proposed_regulations q a-4 a provides in general that an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the last day of the calendar_year following the calendar_year of the employee’s death the preamble to the final regulations provides in relevant part that the final regulations clarify that if a designated_beneficiary dies during the period between the employee’s date of death and september of the year following the year of the employee’s death the individual continues to be treated as the designated_beneficiary for purposes of determining the distribution period rather than the successor beneficiary sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies prior to his required_beginning_date having designated a beneficiary in order to satisfy the requirements of code sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with either paragraph c or paragraph c of this a-s sec_1_401_a_9_-5 of the revised proposed_regulations q a-5 b contains language similar to that found above sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s rernaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of death sec_1_401_a_9_-5 of the revised proposed_regulations q a-5 c contains language similar to that found above page sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that if the surviving_spouse of the employee is the employee’s sole beneficiary for calendar years after the calendar_year of the spouse’s death the applicable distribution period is the life expectancy of the spouse using the age of the spouse as of the spouse’s birthday in the calendar_year of the spouse’s death reduced by one for each calendar_year that has elapsed after the calendar_year of the spouse’s death sec_1_401_a_9_-5 of the revised proposed_regulations q a-5 c contains language similar to that found above sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator the revised proposed proposed_regulations contain similar language at sec_1_401_a_9_-4 q a-s sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein q a-6 must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died the revised proposed_regulations at sec_1_401_a_9_-4 q a-6 b provide generally with respect to required minimum distributions after the death of the employee that documentation described therein q a-6 must be provided by the trustee of the page trust_beneficiary to the plan_administrator by the last day of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-6t of the temporary income_tax regulations published pincite federal_register date temporary regulations q a- a provides in relevant part that in order to satisfy sec_401 except as provided in this a-1 distributions under a defined_benefit_plan must be paid in the form of periodic annuity payments for the employee’s life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with a-3 of this section q a-1 a further provides that except as otherwise provided in a-4 b of this section all payments life and period certain also must either be nonincreasing or increase only in accordance with one or more of the following with an annual percentage increase that does not exceed the annual percentage increase in a cost-of-living index that is based on prices of all items and issued by the bureau of labor statistics to the extent of the reduction in the amount of the employee’s payments to provide for a survivor benefit upon death but only if the beneficiary whose life was being used to determine the period described in sec_401 over which payments were being made dies or is no longer the employee’s beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to provide cash refunds of employee contributions upon the employee’s death or to pay increased benefits that result from a plan amendment sec_1_401_a_9_-6 of the temporary regulations q a-4 a provides in general that distributions may be made from an annuity_contract which is purchased with an employee’s benefit by the plan from an insurance_company and which makes payments that satisfy the provisions of this section -6 which provides the rules governing required annuity distributions from defined benefit plans q a-4 a further provides that if the payments actually made under the annuity_contract do not meet the requirements of sec_401 the plan fails to satisfy sec_401 sec_1_401_a_9_-6 of the revised proposed_regulations q a-1 c provides in relevant part that distributions under a variable_annuity will not be found to be increasing and thus potentially in violation of the required_distribution rules because the amount of the payments varies with the investment performance of the underlying assets page the preamble to the final and temporary regulations provides in relevant part that the temporary regulations do not permit annuity payments that vary with the value of the underlying assets of the plan to be provided by a defined_benefit_plan with a sec_401 qualified_trust however the temporary regulations do not preclude such payments being made under an annuity_contract purchased from an insurance_contract with an employee’s benefit under a plan thus annuity_contracts that comply with the language of q a-1 c of the revised proposed_regulations above purchased from an insurance_company will satisfy the requirements of code sec_401 as long as the contract also meets the requirements of sec_1_401_a_9_-6 of the temporary regulations with respect to your ruling requests taxpayer a a participant in plan x died on date the facts surrounding this ruling_request indicate that a portion of taxpayer a’s plan x account will be distributed by means of a purchase of one nontransferable variable_annuity contract which contract will provide for payments to the appropriate beneficiary or beneficiaries the remaining non-liquid assets held in taxpayer a’s account under plan x’s trust will be distributed outright to taxpayer a’s beneficiaries said distribution began during the calendar_year and is expected to end no later than date with further reference to your ruling requests the nontransferable variable_annuity contract will provide for installment payments made over a period certain not exceeding the life expectancy of taxpayer c taxpayer c who was taxpayer a’s wife is the oldest beneficiary of all the beneficiaries named in either trust w or one of the subtrusts created under the language of trust w the facts presented indicate that trust w and its associated subtrusts are see-through trusts for purposes of the final regulations and the revised proposed_regulations under code sec_401 and sec_408 thus taxpayer c may be treated as the designated_beneficiary of taxpayer a and installment payments under the annuity_contract referenced herein may be paid over taxpayer c’s non-recalculated life expectancy beginning no later than date thus with respect to your ruling requests we have reached the following conclusions that the purchase by the trustee of the trust associated with plan x of one individual nontransferable variable_annuity contract issued with the trustee as owner and with distributions therefrom being made over the life expectancy of taxpayer c as the oldest beneficiary of trust w pursuant to sections and of trust w with all or a portion of the liquid_assets held in page taxpayer a’s account under plan x will not result in a taxable_distribution to either trust w and or taxpayer d that the distribution of the individual nontransferable variable_annuity contract referenced in the first letter_ruling request from the trust associated with plan x to trust w and or the subtrusts established pursuant to sections and of trust w shall not result in a taxable_distribution to trust w that taxpayer c the oldest beneficiary of trust w is the designated_beneficiary of taxpayer a’s interest under plan x that the fact that taxpayer a’s interest under plan x was payable to trust w does not alter the service’s responses to the first three ruling requests above that code sec_401 required distributions from taxpayer a’s interest under plan x may be made by means of distributions from the individual nontransferable variable_annuity referenced above to trust w or the subtrusts created under sections and of trust w as the case may be over the non-recalculated life expectancy of taxpayer c commencing no later than date and that code sec_401 required distributions for calendar_year sec_2001 and sec_2002 from taxpayer a’s account under plan x either may have been or may be satisfied in whole or in part from the distribution from said account of the non-liquid assets described above to the beneficiary of taxpayer a’s plan x interest this ruling letter assumes that plan x is as represented qualified within the meaning of code sec_401 and will remain so qualified at all times relevant thereto it also assumes that trust w and its related subtrusts are valid under the laws of state f as represented this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to your authorized representative sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
